Citation Nr: 1135289	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-29 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES


1.  Entitlement to service connection for right knee disorder.

2. Entitlement to service connection for low back disorder.

3.  Entitlement to service connection for right hip disorder.

4.  Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

5.  Entitlement to service connection for right eye disorder.

6.  Entitlement to service connection for right ankle disorder.

7.  Entitlement to service connection for right foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision which denied applications to reopen a claim of service connection for PTSD and a claim of service connection for an acquired psychiatric disorder other than PTSD and a September 2008 rating decision which denied service connection for a right knee disorder, low back disorder, right hip disorder, right foot disorder, right ankle disorder, and right eye disorder by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2006, VA received a notice of disagreement with respect to the denial of the application to reopen the claim of service connection for PTSD.  In September 2008, VA received a notice of disagreement with respect to the denial of the claims of service connection for the right knee disorder, low back disorder, right hip disorder, right foot disorder, right ankle disorder, and right eye disorder.  Statements of the case were issued in July 2007 and October 2009 respectively, and substantive appeals were received in September 2007 and December 2009 respectively.  The Veteran failed to report for a Board hearing in April 2011. 

The issues of service connection for PTSD on the merits, and right eye, right ankle, and right foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current right knee disability.  

2.  Any current low back disability was not manifest in service and is unrelated to service.  

3.  The Veteran does not have a current right hip disability.

4.  In August 2004, the RO last denied the Veteran's claim for service connection for PTSD.  The Veteran did not appeal.

5.  Since then, evidence that, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim and is neither cumulative nor redundant has been received. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disability are not met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for low back disability are not met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for service connection for right hip disability are not met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The August 2004 RO decision denying service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

5.  The criteria to reopen a claim for service connection for PTSD are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the application to reopen, as the decision below resolves the issue of whether new and material evidence has been submitted in the Veteran's favor, the duty to notify and assist has been met to the extent necessary to reopen the claim, such that any deficiency in this regard is harmless error.  Bernard v. Brown, 4 Vet. App. 384 (1993); Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the other issues decided herein, the RO provided the Veteran pre-adjudication notice by letter dated in June 2008.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  A VA examination is not necessary for the claims for service connection for right knee, low back, or right hip disability as in-service diseases, injuries, or events are not shown.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The Board notes that the evidence indicates that the Veteran is receiving Social Security Administration (SSA) disability benefits and acknowledges that it is unclear whether all available SSA records have been associated with the claims file. No prejudice results from the potential absence of any records, however, as the Veteran has not alleged that the records are relevant, the evidence already associated with the file suggests that the Veteran is in receipt of SSA benefits for conditions unrelated to the matters at hand, and any additional information the records could provide appears unnecessary as the record already contains copious treatment records from VA medical facilities. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Based on the foregoing, any error in not obtaining SSA records is harmless.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Pertinent criteria

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Right knee

Service treatment records are silent for reference to right knee trouble, and the Veteran's right knee was clinically normal on service discharge examination in June 1979.  On VA evaluation in June 2005, the Veteran's knees had mild crepitation on range of motion.  X-rays of the Veteran's knees were normal in February 2008.  In August 2008, the Veteran reported a history of right knee pain, worse with walking or sitting with knees flexed.  The treating physician noted that X-ray images of the knees were unremarkable.  After examination and review of X-ray images, the physician determined that the Veteran's right knee pain might be due to early osteoarthritis of his right knee that has not yet been picked up by X-rays.

Based on the evidence, the Board concludes that service connection is not warranted for right knee disability.  No in-service disease or injury is shown (or even alleged), and no right knee disability is currently shown.  The Board acknowledges that the record includes a finding of crepitus and complaints of pain.  Except in circumstances not present here, service connection will not be granted for pain or crepitus alone, however; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  In this case, the evidence does not suggest the existence of such a disability.  The Board acknowledges that the record includes a finding of possible arthritis.  A suspicion of arthritis is not a conclusive diagnosis, however, and based on the absence of corroborative X-ray findings, the Board finds it does not suggest the existence of a current disability.  Both an in-service disease or injury and a current disability must be shown to warrant service connection.  In the absence of a current disability, service connection can not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Furthermore, even if the evidence were interpreted as demonstrating a current right knee disability, the evidence does not suggest a link between that disability and service:  the service medical records are absent any findings or histories suggestive of a chronic right knee disorder, the Veteran has not alleged continuity of symptoms since service, the first evidence suggestive of a right knee problem dates 26 years after service, and there is no medical evidence suggestive of a link between service and the right knee complaints.  Thus, the Board finds service connection is not warranted, and the claim is denied.  

Low back disability

Service treatment records are silent for reference to low back trouble, and the Veteran's low back was clinically normal on service discharge examination in June 1979.  

In August 1996, the Veteran reported a history of chronic low back pain for two to three years since he "strained" his back in 1993.  After examination, the Veteran was assessed with chronic low back pain.  In July and September 1997, the Veteran reiterated his history of intermittent low back pain since 1993.  He was assessed with mechanical low back pain.  In December 2000, the Veteran complained of back pain for 2 weeks after helping a friend move.  The assessment was musculoskeletal back pain.  In April 2004, he reported low back pain due to a job-related injury for an air express company.  The assessment was history of low back pain, asymptomatic currently.  In December 2004, the Veteran reported a history of back ache which had onset in 1994.  In February 2008, the Veteran reported a history of low back pain since 1994.  He was noted to have minimal tenderness in his right lower paraspinal area, with no redness and a negative straight leg raising.  The assessment was chronic pain, possibly from osteoarthritis, but X-rays of the Veteran's lumbar spine taken shortly thereafter were normal.  In September 2008, the Veteran reported a history of low back pain for 30 years.   After examination, the VA physician indicated, based on physical examination findings, imaging, and patient history, the Veteran's back pain was likely myofascial in etiology.  

Based on the evidence, the Board concludes that service connection is not warranted for low back disability.  No in-service disease or injury is shown (or even alleged), and it is unclear whether the Veteran has a currently disabling low back disease or injury.  There have been reports of pain, and there is a question as to whether there is any underlying pathology, with one doctor feeling that the Veteran likely has myofascial back pain.  An in-service disease or injury, a current disability, and a link between the two are required.  In this case, these requirements are not met.  No in-service disease or injury is shown and no medical evidence relates any current low back disability to service.  The Board acknowledges that the Veteran reported a history of low back pain since the 1970s in 2008.  The Veteran previously reported histories of low back pain only since approximately 1993, however, and based on the absence of a history of low back pain at separation and the contradictory histories presented in earlier treatment records, the Board finds the 2008 history, while competent, is not credible evidence of continuity of symptomatology.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Rucker, 10 Vet. App. at 73; Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  Accordingly, service connection for low back disability is not warranted.

Right hip

Service treatment records are silent for reference to right hip trouble, and the Veteran's right hip was clinically normal on service discharge examination in June 1979.  On VA evaluation in February 2008, the Veteran complained of right hip pain.  The assessment was chronic pain, possibly from osteoarthritis.  In August 2008, the Veteran reported a history of right hip pain due to "all the walking he had been doing."  Examination revealed minimal tenderness, no swelling, no redness, and full range of motion.  The Veteran was assessed with right hip pain.  

Based on the evidence, the Board concludes that service connection is not warranted for right hip disability.  No in-service disease or injury is shown (or even alleged), and no right hip disability is currently shown.  What is shown is complaint of pain.  As noted above, however, connection will not be granted for pain alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez, 13 Vet. App. at 285.  In this case there is no evidence of an underlying disability.  The Board acknowledges that a physician believed there was a possibility of arthritis.  A suspicion of arthritis is not a conclusive diagnosis, however, and the Board finds it does not suggest the existence of a current disability.  Both an in-service disease or injury and a current disability must be shown to warrant service connection.  In the absence of a current disability, service connection cannot be granted.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-144.  

Furthermore, even if the evidence were interpreted as demonstrating a current right hip disability, the evidence does not suggest a link between that disability and service:  the service medical records are absent any findings or histories suggestive of a chronic right hip disorder, the Veteran has not alleged continuity of symptoms since service, the first evidence suggestive of a right hip problem dates 26 years after service, and there is no medical evidence suggestive of a link between service and the right hip complaints.  Thus, the Board finds service connection is not warranted, and the claim is denied.  

PTSD

The RO denied service connection for PTSD in August 2004.  At the time, it indicated that the evidence did not show a confirmed diagnosis of PTSD or that a stressful experience had occurred during the Veteran's service.  (In fact, there had been no medical records submitted showing a diagnosis of PTSD.)  The RO noted that the Veteran had complained of PTSD related to his father's murder while working as a security guard.  The RO noted that this was not a stressor during the Veteran's service.  

The Veteran did not file a notice of disagreement with the RO's August 2004 determination.  Accordingly, the RO's August 2004 decision that denied service connection for PTSD is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

If new and material evidence is received, a claim will be reopened.  38 U.S.C.A. § 5108.  Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining if evidence is new and material, its credibility is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the August 2004 RO rating decision includes current VA medical records showing diagnoses of PTSD.  This evidence is new and relates to the Veteran possibly having PTSD as a result of service.  See Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).  Overall, the Board finds that this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for PTSD and is neither cumulative nor redundant.  Thus, the claim is reopened, and, to this extent only, the appeal is granted.  As will be discussed in the Remand portion of this decision, further development is required prior to the Board's adjudication of the merits of the Veteran's appeal.


ORDER

Service connection for right knee disability is denied.

Service connection for low back disability is denied.

Service connection for right hip disability is denied.

New and material evidence has been received to reopen the claim of service connection for PTSD.  The claim for service connection for is reopened and, to that extent only, the appeal is granted.


REMAND

Right ankle and foot

The Veteran complained of right foot pain in service in November 1976, and he was found to have a mild right ankle sprain in December 1976.  X-rays of his feet and ankles in February 2008 revealed a small osteophyte arising from the dorsal aspect of his talus.  A VA examination with a medical opinion is necessary under 38 C.F.R. § 3.159.  

PTSD and Right Eye

Review of the record indicates that the Veteran was awarded disability benefits from the Social Security Administration (SSA) based on his PTSD and monocular vision.  See May 2009 SSA award letter.  As these records are potentially relevant to the matter on appeal, they should be requested and, if available, associated with the claims file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented and any evidence received in response to this request should be associated with the claims folder. 
2.  Ensure that all outstanding, relevant VA treatment records have been associated with the file.  Ask the Veteran about the existence of relevant non-VA treatment records.  Request all reported records.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the reported right foot and ankle disorders.  

For any diagnosed disorder, the examiner is requested to state whether it is at least as likely as not that the disorder onset during service or is causally related to service, to include the complaints of right foot pain in November 1976, finding of right ankle sprain in December 1976, and complaint of right ankle injury in July 1979.  The examiner is requested to provide an explanation for any opinion expressed.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

2.  Thereafter, consider the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


